Exhibit 10.21

Description of Certain Compensatory Arrangements

Executive Compensation

On November 17, 2006, the Compensation and Management Development Committee of
the Board of Directors (the “Board”) of Varian Medical Systems, Inc. (the
“Company”) approved new compensation arrangements for the Company’s Principal
Executive Officer, Principal Financial Officer, and the other named executive
officers (determined by reference to the Company’s 2006 proxy statement dated
December 29, 2005), as well as John W. Kuo, the Company’s Corporate Vice
President, General Counsel and Corporate Secretary. The Board approved the
compensation arrangement for the Company’s Principal Executive Officer as well.
The compensation for Richard M. Levy, Chairman of the Board, is described below
under “Compensation for Levy as a Non-Executive Employee.” Set forth below are
the annual base salaries for fiscal year 2007:

 

Timothy E. Guertin,

    Corporate President and Chief Executive Officer

   $ 800,000

Elisha W. Finney,

    Corporate Senior Vice President, Finance and

    Chief Financial Officer

   $ 475,000

Robert H. Kluge,

    Corporate Vice President and President, X-ray Products

   $ 377,000

John W. Kuo,

    Corporate Vice President, General Counsel and

    Corporate Secretary

   $ 330,000

Dow R. Wilson,

    Corporate Executive Vice President and

    President, Oncology Systems

   $ 560,000

On November 30, 2006, the Compensation and Management Development Committee of
the Board of Directors (the “Board of Directors”) of Varian Medical Systems,
Inc. (the “Company”) set the performance goals for fiscal year 2007 under the
Company’s Management Incentive Plan (“MIP”) for the named executive officers and
certain other executives. In the case of Timothy E. Guertin, Elisha W. Finney
and John W. Kuo, payments under the MIP will be based 75% on a percentage growth
of earnings before interest and taxes (“EBIT”) for the Company as a whole and
25% on growth in revenue for the Company as a whole. In the case of Dow R.
Wilson, payment under the MIP will be based 37.5% on the percentage growth in
EBIT for the Company as a whole, 12.5% on growth in revenue for the Company as a
whole, 37.5% on the percentage growth in EBIT for the Oncology Systems business
segment and 12.5% on growth in revenue for the Oncology Systems business
segment. In the case of Robert H. Kluge, payment under the MIP will be based
37.5% on the percentage growth in EBIT for the Company as a whole, 12.5% on
growth in revenue for the Company as a whole, 37.5% on the percentage growth in
EBIT for the X-ray Products business segment and 12.5% on growth in revenues for
the X-ray Products business segment. Payment under the MIP may vary from $0 to
200% of target based upon achievement under these performance goals.



--------------------------------------------------------------------------------

Set forth below are the percentages of base salary each of these individuals
would receive if the target and maximum levels under the MIP are achieved:

 

     Target     Maximum  

Timothy E. Guertin

   100 %   200 %

Elisha W. Finney

   80 %   160 %

Robert H. Kluge

   60 %   120 %

John W. Kuo

   60 %   120 %

Dow R. Wilson

   80 %   160 %

Compensation of Directors

Annual Cash Compensation. Each non-employee director receives an annual retainer
of $45,000, except that the lead director receives an annual retainer of
$60,000. The chairs of the Compensation and Management Development Committee and
the Nominating and Corporate Governance Committee also receive an additional
$10,000 annual retainer for serving in these positions, and the chair of the
Audit Committee receives an additional $15,000. Each non-employee director also
receives $2,000 for each Board meeting attended ($1,000 if the Board meeting was
an in-person meeting and the director attended by telephone or video
conference), and $1,500 for each committee meeting attended ($750 if the
committee meeting was an in-person meeting and the director attended by
telephone or video conference). Directors who are employees receive no
compensation for their services as directors. All directors, however, receive
reimbursement for out-of-pocket expenses of the directors’ and the directors’
spouses (including tax reimbursement for spousal expenses) associated with
attending Board and committee meetings and for expenses related to directors’
continuing education programs. Directors may convert their annual retainers into
options to purchase shares of the Company’s common stock at the rate of $1 cash
to $4 of stock options, at an exercise price equal to the fair market value of
the common stock on the grant date, which is the date that the cash compensation
otherwise would have been paid. These options are immediately exercisable and
expire 10 years after the grant date unless terminated earlier. Directors may
alternatively elect to defer their retainer and/or meeting fees under the
Company’s Deferred Compensation Plan.

Equity Compensation. Each new non-employee director receives an initial grant of
non-qualified stock options for 16,000 shares of common stock and a grant of
4,000 Deferred Stock Units. Each continuing non-employee director receives an
annual grant of non-qualified stock options for 8,000 shares of common stock and
a grant of 2,000 Deferred Stock Units.

Compensation for Levy as a Non-Executive Employee

On November 17, 2006, the Board also approved the following compensation
arrangement for Dr. Levy in his role as a non-executive employee of the Company,
to be effective as of the close of business on February 16, 2007:

 

  •   base salary of $320,000;

 

  •   provision of a leased office space at a fair market value;

 

  •   provision of a part-time administrator; and

 

  •   eligibility for the Corporation’s non-executive employee health and
welfare benefit plans, subject to his election and contributions towards those
benefit plans.

Dr. Levy will be ineligible to participate in the Company’s Management Incentive
Plan and in any executive perquisite programs, including the Executive Car
Program and reimbursement for executive physicals. He will also be ineligible
for equity awards and for any supplemental retirement contributions in excess of
the Company’s matching contributions under the Varian Medical Systems, Inc.
Retirement Plan (the Company’s 401(k) Plan).

In his role as a non-executive employee of the Company (and in addition to his
responsibilities as Chairman of the Board), Dr. Levy provides on-going advice
and counsel to the management of the Company on strategic business and
technological matters, and has involvement with investor groups and key
customers.